Order filed December 7, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00469-CV
                                   ____________

                      UNIQUE MICA GREEN, Appellant

                                         V.

                SHAWNTONYA LAVINGHOUSEZ, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 109650-CV

                                    ORDER

      The notice of appeal in this case was filed August 12, 2021. To date, the
filing fee of $205.00 has not been paid. The record reflects the trial court sustained
a contest to appellant’s affidavit of indigence on September 16, 2021. See Tex. R.
App. P. 20.1. Appellant did not timely challenge that order by motion filed in this
court. See Tex. R. Civ. P. 145. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before December 13, 2021. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.